                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HEATHER RICHTER,                               :          CIVIL ACTION
                                               :
       Plaintiff,                              :
                                               :
         v.                                    :
                                               :          NO. 18-4279
COMMISSIONER OF THE SOCIAL                     :
SECURITY ADMINISTRATION,                       :
                                               :
       Defendant.                              :


                                           ORDER

       AND NOW, this 24th day of September, 2019, upon consideration of Plaintiff’s Request

for Review (Doc. No. 14), the Defendant’s Response thereto (Doc. No. 15), and Plaintiff’s Reply

(Doc. No. 16), IT IS HEREBY ORDERED that:

       1. Plaintiff’s Request for Review is DENIED;

       2. JUDGMENT IS ENTERED in favor of Defendant; and

       3. The Clerk of the Court shall mark this case CLOSED.


                                           BY THE COURT:




                                           /s/ Marilyn Heffley
                                           MARILYN HEFFLEY
                                           UNITED STATES MAGISTRATE JUDGE
